Citation Nr: 0509238	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  99-13 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to an increased evaluation for the residuals 
of a right wrist injury, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Senior Counsel


INTRODUCTION

The appellant had active duty from May 1944 to September 
1946, and is the recipient of the Purple Heart.

This matter was last before the Board of Veterans' Appeals 
(Board) in January 2004.  At that time, the Board remanded 
the claims for further development of the record.  The record 
also reflects that the claims pertaining to service 
connection for disabilities of the low back and right leg 
were reopened in an August 2002 Board decision.  

The veteran's case has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  A low back disability was not incurred in or as a result 
of any incident of active military service.  

2.  A right leg disability was not incurred in or as a result 
of any incident of active military service.  

3.  The appellant is in receipt of the maximum schedular 
evaluation for a right wrist disability.

4.  The evidence does not show frequent periods of 
hospitalization, marked periods of unemployment or similar 
factors as to the right wrist disability. 




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a low back disability are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

2.  The criteria for the establishment of service connection 
for a right leg disability are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

3.	The appellant is in receipt of the maximum schedular 
rating for a right wrist disorder, and the criteria for 
extraschedular referral of the appellant's right wrist 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 
§§ 3.321; 4.71a, Diagnostic Codes 5010, 5214 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The appellant contends that he incurred disorders of the back 
and right leg as a result of active military service.  He 
also argues that although he is in receipt of the maximum 
schedular evaluation for a right wrist disorder, the 
disability is of such severity that the claim should be 
referred for extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The appellant's claims were received in May 1998.  In 
September 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied the appellant's application to 
reopen claims of entitlement to service connection for 
disorders of the right leg and back, which had been 
previously denied in January 1949, and the appellant's claim 
of entitlement to an increased rating for a right wrist 
disorder.  

In February and June 2004, after the promulgation of the 
rating decision and the enactment of the VCAA, the RO 
provided specific notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claims; the allocation of responsibility for obtaining such 
evidence, as well as advising the appellant to submit any 
evidence in his possession pertaining to the claims.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not strictly comply with 
the express requirements of the law as found by the United 
States Court of Appeals for Veterans Claims (Court) in 
Pelegrini.  However, the Board has undertaken review of the 
record in its whole and concludes that the record is complete 
and that no prejudice has inured to the appellant due to the 
timing of the notice.   

It cannot be doubted that the appellant has been continually 
apprised of what evidence would substantiate his claims, as 
well as informed of the allocation of responsibility for 
providing such evidence.  Apart from the specific VCAA 
compliance advisements provided to the appellant in February 
and June 2004, the record reflects that the appellant has 
been requested on numerous occasions to provide 
substantiating evidence in support of his claims.  See, e.g., 
letters dated in July 1998, June 2002, December 2002 and 
April 2003.  

The record also shows that the appellant received copies of 
the September 1998 rating decision; the June 1999 Statement 
of the Case; and Supplemental Statements of the Case in July 
1999; July 2000; September 2000; May 2002; and December 2004.  
The appellant was also provided with copies of the Board's 
August 2002 decision reopening his service connection claims, 
and the Board's remand of January 2004 which focused upon the 
critical elements for substantiation of claims of service 
connection and increased ratings.   

Based upon the numerous advisements to the appellant, it 
cannot be found that  prejudice has inured to him because of 
the timing of notice.  Moreover, because appellate review of 
this matter remains pending, the Board must review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's decision.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-RO initial adjudication notice constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  38 C.F.R. 
§ 20.1104.  
 
In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claims.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. § 
5103A (a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A (d).  The 
appellant was afforded VA medical examinations in August 
1998, February 2001, and February 2004 conducted by  
physicians who reviewed the appellant's claims folder and 
rendered opinions relevant to the issues under consideration.  
Further opinions are not needed in this case because there is 
sufficient medical evidence to decide the claims.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.


Service Connection Claims:  
Low Back and Right Leg Disabilities

The appellant argues that he sustained low back and right leg 
disabilities as a result of combat service in World War II.  
Having carefully considered the appellant's claims in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeals will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of a claimant's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

The appellant's service medical records reflect that in June 
1945, he sustained a muscular strain of the right lower 
lumbosacral region.  Radiographic examination conducted by 
the service department resulted in normal findings.  

In July 1948, the appellant underwent a VA physical 
examination in support of his initial claims of service 
connection for a right hip and low back disorder.  He 
reported that he had continued to have backaches since an 
inservice injury, when he was thrown into a hole in the 
ground by a shell explosion.  In letters dated in September 
1948 letter and November 1949, B.L. Roberson, M.D., reported 
that he was treating the appellant for traumatic arthritis of 
the right sacro-iliac joint with associated neuritis.  He 
noted that the appellant was injured while serving on active 
military duty.  

The appellant underwent a VA physical examination in December 
1948.  Radiographic examination of the sacroiliac region, 
including the 4th and 5th lumbar vertebrae, did not reveal 
spondylolisthesis, sclerosis or bone disease.  Although the 
appellant complained of pain on all motions of the spine, all 
motions of the back were noted to be normal, as were his 
knees and ankle joints, bilaterally.    

The appellant underwent a VA physical examination in July 
1961.  He was noted to have good range of movement in all 
segments of the spine, but reported that he experienced pain 
of the right lower back.  The examiner noted that there was 
no significant abnormality noted on physical examination to 
account for the appellant's complaints.  There was also noted 
full range of motion of the hips; normal findings on straight 
leg raise testing; no atrophy of the thighs, and no 
abnormalities of the knees.  Radiographic examination 
detected minimal degenerative joint disease of the lumbar 
spine with minimal scoliosis.   

In November 1993, the appellant underwent a lumbar 
laminectomy at a private hospital, to correct a ruptured 
herniated disc at L2-3.  There is no mention in the reports 
of surgery or associated follow-up treatment of any incident 
of the appellant's military service.  

The appellant underwent a VA physical examination in August 
1998.  He reported having constant low back pain and 
increased right hip pain when walking.  Upon clinical 
examination, visual arthritic changes and decreased range of 
motion of the right hip were noted.   Examination of the 
appellant's back showed asymmetry, but muscle spasm was 
detected on the left side.  It was noted that the appellant 
had undergone a lumbar laminectomy of the lumbar spine in 
1993.  The diagnoses were advanced arthritis of the lumbar 
spine, status post-laminectomy; levoscoliosis and spondylosis 
of the lumbar spine, a bulging disc at L3-4 and L4-S1; and 
advanced traumatic arthritis of the right hip and leg.  

In an October 1999 letter, B.V. Wiethop, M.D., reported that 
he was treating the appellant for hip arthritis.  He stated 
that the disorder was incurred when the appellant sustained 
the injury on active military service.  

The appellant underwent a VA physical examination in February 
2001, accompanied by a review of his claims folder, and 
personal interview of the appellant.  Radiographic 
examination found moderate degenerative changes of the hip 
joints and generalized osteopenia without acute fractures or 
dislocations; and lumbar degenerative disc disease.  

After reviewing the claims folder, the results of the 
interview, and the medical evidence as to the development of 
the appellant's claimed back disability, the examiner 
reported that he did not find evidence in the record to 
suggest that any specific injury occurred during the 
appellant's military service which caused back arthritis.  He 
reported that the disorder had instead been a progressive, 
degenerative disease over the course of years, and that the 
appellant's scoliosis was likely a developmental disorder.    

In February 2004, the appellant underwent a further VA 
physical examination conducted by the VA physician who 
conducted the February 2001 inquiry.  The examiner reported 
that he again reviewed the appellant's claims folder, as well 
as the appellant's service medical records.

The examiner noted that although a physician had reported the 
appellant was being treated in July 1948 for traumatic 
arthritis of the right sacroiliac joint with neuritis, a 
radiographic examination conducted three months later had not 
found evidence of any bone disease in the sacroiliac joints.  
The examiner further observed that although the appellant had 
been noted in July 1961 to have osteoarthritis with scoliosis 
in the lumbar spine, and a physician had diagnosed 
degenerative joint disease, the appellant had then been 
working as a pipe fitter for 23 years, and that at the time 
of the current examination worked as such for 40 years.  The 
appellant reported that his back had been painful since his 
discharge from military service.  

After conducting clinical testing and further interviews with 
the appellant, the examiner reported that it was not likely 
that the appellant's low back disorder was related to his 
military service; and because the appellant's right leg 
disability was related to his lumbar spine disorder, it was 
likewise not related to the appellant's military service.  

The preponderance of the competent medical evidence is 
clearly against a finding that the appellant's back and leg 
disorders are related to active military service.  Firstly, 
and as was noted by the February 2004 VA examiner, the 1948 
and 1949 reports of Dr. B.L. Roberson that the appellant then 
had traumatic arthritis of the right sacro-iliac joint with 
associated neuritis are unsupported because the December 1948 
VA radiographic examination showed no spondylolisthesis, 
sclerosis or bone disease.  Indeed, as early as 1948, while 
the appellant complained of pain on all motions of the spine, 
all motions of the back were noted to be normal, as were his 
knees and ankle joints, bilaterally.    

Moreover, the appellant was diagnosed in July 1961 with 
minimal degenerative joint disease of the lumbar spine with 
minimal scoliosis, there was no reference to any incident of 
military service in the report.  Most critically, the 
February 2001 and February 2004 VA examiner clearly conducted 
the most comprehensive review of the appellant's military 
service and post-military service medical and occupational 
history.  His report is therefore the most informed and 
probative of the issue of whether the appellant's 
disabilities are linked to active service.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (Observing that the 
evaluation of medical evidence involves inquiry into, inter 
alia, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches).

It is very clear that the appellant believes his back and leg 
disorders were caused by military service.  However, his 
theory regarding this linkage is not competent evidence.  It 
is well-established that laypersons, such as the appellant, 
are not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Service connection for a low back disability and a right leg 
disability is therefore denied.  


Increased Rating Claim
Right Wrist Disability

The appellant argues that his right wrist disorder is more 
disabling than is contemplated by the currently assigned 
rating.  Specifically, although the disorder is now evaluated 
at the maximum schedular rating, the appellant argues that it 
should be referred for extra-schedular consideration under 
law.  Having carefully considered the appellant's claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify various disabilities, and are 
provided in a Schedule for Rating Disabilities.  See 
38 C.F.R. Part 4.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The record indicates that the appellant has been in receipt 
of the maximum schedular evaluation for the disability since 
June 1947.  The appellant's disability, characterized as the 
residuals of an in-service fracture of the right wrist with 
traumatic arthritis, status post-excision of the navicular 
bone, is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5214.  Under the former, degenerative or traumatic 
arthritis established by radiographic findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints or joint involved.  
Under the latter, a 50 percent rating is assigned under 
Diagnostic Code 5214 for unfavorable ankylosis of the major 
wrist.  38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5214.  

Because the disability is evaluated under the maximum 
schedular evaluation, regulations concerning functional loss 
are not applicable to increase the rating.  See VAOPGCPREC 
36-97 (holding that consideration must be given to the extent 
of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a 
veteran has received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (Court concluded that remand for the Board 
to consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, the rating schedule 
does not require a separate rating for pain). Therefore, 
because additional functional loss is already being 
compensated, and because the appellant is receiving the 
maximum schedular evaluation, an increased disability rating 
based on functional loss is not available.

As to the appellant's specific contention regarding 
consideration under extraschedular provisions, the Board 
finds the assertion to be without merit.  Pursuant to 38 
C.F.R. § 3.321(b)(1), an increased disability rating on an 
extraschedular basis may be awarded "[t]o accord justice to 
the exceptional case where the schedular evaluations are 
found to be inadequate . . . ."  Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  An exceptional case includes factors such as 
"marked interference with employment or frequent periods of 
hospitalizations [due exclusively to service-connected 
disability] as to render impractical the application of 
regular rating standards."  Moyer, 2 Vet. App. at 293 
(quoting 38 C.F.R. § 3.321(b)(1)).  In such cases, the claim 
shall be referred to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment. 38 C.F.R. 
§ 3.321(b)(1). 

It is well-settled that in order for extraschedular 
consideration to be warranted, "it is necessary that the 
record reflect some factor which takes the claimant outside 
the norm of such veteran.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Beyond the mere assertion that his disorder is not adequately 
evaluated, there are no factors which distinguish the 
appellant's disorder from others similarly rated.  First, it 
is not contended that the appellant's right wrist disorder 
has resulted in frequent periods of hospitalization.  
Moreover, as to employment, the record demonstrates that 
notwithstanding the appellant's disorder, the appellant 
worked as a pipe fitter for approximately 40 years.  It is 
noteworthy in this regard that during the February 2004 VA 
medical examination, the appellant reported that he had 
retired in 1979 to care for his ailing wife.

An increased rating for a right wrist disorder, and referral 
for an extraschedular evaluation are therefore denied.


ORDER

Service connection for a low back disability is denied.

Service connection for a right leg disability is denied.

An increased schedular rating for a right wrist disorder is 
denied.

Referral of this matter for extraschedular consideration of 
the right wrist disorder is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


